Citation Nr: 1443922	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  08-22 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for metabolic syndrome with insulin resistance.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This issue was previously remanded by the Board in November 2011 and December 2012.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals a copy of the Veteran's representative's September 2014 Appellant's Post-Remand Brief.  The remainder of the documents in the Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDING OF FACT

Metabolic syndrome with insulin resistance does not constitute a disability for VA compensation purposes.  


CONCLUSION OF LAW

The criteria for service connection for metabolic syndrome with insulin resistance have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters were sent to the Veteran in March 2007 and May 2007, prior to the initial unfavorable decision issued in September 2007, advising him of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment records as well as post-service private treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

VA obtained a VA opinion in April 2012 with respect to the issue decided herein.  The Board finds that such is adequate to decide the issue as the opinion offered is based on a review of the record and sound medical judgment.  Specifically, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue decided herein has been met.  

As noted in the Introduction, the Board previously remanded this case in November 2011 and December 2012 for further development.  In the November 2011 remand, the Board directed the AOJ to contact the Veteran so as to allow him to identify any outstanding treatment records dated since February 2006, schedule the Veteran for a VA examination to determine whether metabolic syndrome was a disability for which VA compensation could be granted and, if so, whether such was related to service, and to readjudicate the Veteran's claim in a supplemental statement of the case.  The AOJ sent the Veteran letters in November 2011 and January 2012 requesting information related to his treatment for metabolic syndrome with insulin resistance.  No response was received from the Veteran.  The Veteran was subsequently scheduled for a VA examination in April 2012; however, he did not report for the scheduled appointment.  Even so, the VA examiner determined that an examination of the Veteran was not necessary to offer the requested opinion and provided an answer to the Board's questions.  Subsequently, a July 2012 supplemental statement of the case readjudicated the Veteran's claim.  

In December 2012, the Board determined that a remand was again necessary because correspondence directed in the prior remand was sent to the wrong address and returned as undeliverable.  Thus, the Veteran did not receive the letters requesting that he identify any outstanding treatment records or notifying him of the scheduled VA examination, or the July 2012 supplemental statement of the case.  However, the Board determined that the April 2012 VA examiner's opinion was sufficient and that an actual examination of the Veteran was not necessary as such would not have a material effect on the technical medical/legal question at hand.     

Therefore, the Board ordered that the Veteran must be contacted at his current address and requested to identify any treatment records related to his metabolic syndrome with insulin resistance.  Furthermore, the Board directed that the Veteran's claim be readjudicated in a supplemental statement of the case that was to be sent to his current address.  Thereafter, the AOJ sent the Veteran a letter at his current address in January 2013 requesting that he identify all outstanding treatment records.  No response was received from the Veteran.  Furthermore, the Veteran's claim was readjudicated in a February 2013 supplemental statement of the case, which was sent to his current address.  Thus, the Board finds that the AOJ has substantially complied with the November 2011 and December 2012 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II.  Analysis

The Veteran contends that he currently has metabolic syndrome with insulin resistance and the symptoms of which began when he was in service.  Therefore, he claims that service connection for such syndrome is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Turning first to whether the Veteran has a current disability of metabolic syndrome with insulin resistance, a January 2007 private treatment record contained a finding of multiple refractory co-morbidities as a result of recalcitrant weight gain.  A diagnosis of metabolic syndrome was initially noted in February 2007.  In March 2007, the Veteran underwent laparoscopic gastric bypass.  The Board notes that, in an undated statement received in January 2008, a private treating physician indicated that the Veteran had been diagnosed with metabolic syndrome, elevated triglycerides, hypertension, low HDL, insulin resistance, and abdominal obesity.  She indicated that metabolic syndrome was a collection of heart disease risk factors that increased the chance of developing heart disease, stroke, and diabetes.  

The Veteran underwent a VA spine examination in August 2007.  The examiner noted a past medical history of childhood obesity, hypertension, and hypertriglyceridemia.  Current medical problems included metabolic syndrome, hypertension, insulin resistance, hyperlipidemia, cholelithiasis, fatty liver disease, and obesity.  Reportedly, the Veteran's reason for being overweight was overconsumption.  The examiner noted that the Veteran underwent weight loss surgery in March 2007, which resulted in a 75 pound weight loss.  The examiner indicated that, since the surgery, the Veteran's hypertension and hyperlipidemia were resolving; however, insulin levels were not evaluated.  The examiner diagnosed status post gastric bypass with decreased risk factors (metabolic syndrome).  

The Board notes that certain diagnoses, are not, in and of themselves, considered disabilities for purposes of VA compensation.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996); See generally 38 C.F.R. § Part 4 (VA Schedule for Rating Disabilities) (2011) (does not contemplate a separate disability rating for obesity).  In this regard, VA has specifically found that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities for VA compensation purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  In such cases, the evidence must show that a Veteran has a current disability that is related to such diagnoses in order for service connection to be warranted.  

In the present case, the Board remanded this issue previously to obtain a VA opinion regarding whether metabolic syndrome met the VA's definition of a disability.  In April 2012, the VA examiner opined that metabolic syndrome is not an actual diagnosis or condition, but rather an amalgamation of different other conditions.  According to various organizations, metabolic syndrome serves as a flag to treating providers that the patient has risk factors at play that can lead to the later development of a variety of conditions.  The examiner further noted that it was used in treatment for purposes of counseling patients so that they could engage in lifestyle modification to prevent the later development of the associated diseases that might occur at a later point if risk factor modification is not undergone.  

The examiner noted that the Veteran had been diagnosed with metabolic syndrome in the past, but this did not represent in and of itself a disease, injury, or defect.  Thus, there are no manifestations of diseases, injuries, or defects of any nature or severity.  The examiner further noted that because metabolic syndrome, as a grouping of risk factors, can be modified by behavioral modification of lifestyle choices, metabolic syndrome can resolve.  The examiner noted that the Veteran's claims file contained no medical information since 2007, not long after he had bypass surgery for weight loss.  At that time, the examiner noted that the Veteran's risk factors, which qualified him for metabolic syndrome, were already resolving with post-surgery weight loss.  The examiner noted that it was as likely as not that the Veteran no longer had metabolic syndrome.  The examiner concluded that it was less likely than not that the Veteran's metabolic syndrome was caused by or the result of either military service or any diseases, conditions, or diagnoses that occurred in military service as such is not a disease, injury, or defect and does not result in such.  It is rather a marker of increased probability and risk for the development of other conditions.  Furthermore, the Veteran underwent risk factor reduction in the form of extensive weight loss, which would cause the metabolic syndrome to resolve.  

Based on the foregoing, the Board finds that the Veteran does not have a current disability as metabolic syndrome is not a disability for VA compensation purposes.  

In reaching this conclusion, the Board finds the April 2012 VA examiner's opinion to be of great probative value.  This is because the VA examiner provided detailed rationale for the conclusion reached, following a thorough examination of the Veteran's medical history, as reported in the record.  See Nieves-Rodriguez, supra; Stefl, supra.  While the Board has considered the other evidence of record, such evidence does not provide any information as to the nature of metabolic syndrome as a disease, injury, or defect.  In fact, the only evidence of record which addresses the nature of metabolic syndrome is the undated report of the private treating physician, which seems to confirm the April 2012 VA examiner's findings of metabolic syndrome being a collection of risk factors.  Thus, the preponderance of the evidence is against a finding of a current disability.  

The Board acknowledges the Veteran's statements with respect to his current condition and notes that he is competent to report any symptoms that require only personal knowledge as they come to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 470 (1994).  He is also credible in reporting these symptoms, and the Board finds no reason to doubt the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (holding that a showing of interest, bias, and inconsistent statements generally are the factors used to evaluate credibility).  However, the Veteran, as a lay person, is not competent to link his symptoms to a diagnosed disability or to characterize the nature of such a condition, as he has not demonstrated that he is an expert in discussing the etiology of symptoms or the nature of medical conditions.  While it is in error to categorically reject layperson evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  In this regard, the Veteran's statements addressing whether metabolic syndrome constitutes a disease, injury or disabling condition are not within the realm of knowledge of a layperson.  Rather, the nature of a condition is a complex question that requires expertise.  There is no indication that the Veteran possesses such specialized knowledge, and, therefore, he is not competent in this regard.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Therefore, the Board finds that, at no point prior to, or during, the pendency of the claim, does the Veteran have a disability for which service connection can be granted as metabolic syndrome is not a disability, but rather a collection of risk factors.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted"); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of the claimed disability, there can be no valid claim).  

Therefore, the Board finds that service connection is not warranted for metabolic syndrome.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for metabolic syndrome with insulin resistance is denied.  



____________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


